Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing RevenueShares ETF Trust Cusip NYSE RevenueShares Large Cap Fund 761396100 RWL RevenueShares Mid Cap Fund 761396209 RWK RevenueShares Small Cap Fund 761396308 RWJ RevenueShares Financials Sector Fund 761396506 RWW RevenueShares ADR Fund 761396605 RTR RevenueShares Navellier Overall A-100 Fund 761396704 RWV Prospectus Dated October 31, 2008, as supplemented November 21, 2008 RevenueShares ETF Trust (the Trust) is a registered investment company. This Prospectus relates solely to the RevenueShares Large Cap Fund, RevenueShares Mid Cap Fund, RevenueShares Small Cap Fund, RevenueShares Financials Sector Fund, RevenueShares ADR Fund and the RevenueShares Navellier Overall A-100 Fund (each, a Fund, and together, the Funds). Each Fund is an exchange-traded fund, the shares (Shares) of which are listed on the NYSE Arca, Inc. (NYSE Arca), and trade at market prices. The market price for a Funds Shares may be different from its net asset value per share (NAV). Each Fund has its own CUSIP number and exchange trading symbol. Each Fund issues and redeems Shares at NAV only in large blocks, typically consisting of 50,000 Shares or more (Creation Units). These transactions are usually in exchange for a basket of securities and an amount of cash. As a practical matter, only institutions or large investors purchase or redeem Creation Units. Except when aggregated in Creation Units, Shares of each Fund are not redeemable securities of the Funds. You should consider a Funds investment objectives, risks, charges and expenses carefully before investing. For other information about the Funds, please call 1-877-738-8870 or visit www.revenuesharesetfs.com. Please read the Prospectus carefully before investing. THE U.S. SECURITIES AND EXCHANGE COMMISSION (SEC) HAS NOT APPROVED OR DISAPPROVED THESE SECURITIES OR PASSED UPON THE ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Not FDIC Insured. May lose value. No bank guarantee. TABLE OF CONTENTS Page Overview 3 Performance 13 Fees and Expenses 14 Management of the Funds 17 Shareholder Information 22 Creations, Redemptions and Transaction Fees 23 Dividends, Distributions and Taxes 25 Other Information 28 Additional Notices 29 Financial Highlights 30 Supplemental Information 31 2 Overview This Prospectus provides the information you need to make an informed decision about investing in the Funds. It contains important facts about the Trust as a whole and each Fund. Each Fund is an exchange-traded fund (ETF). Shares of each Fund are listed on the NYSE Arca and are traded at market prices that may differ from their NAV. VTL Associates, LLC (VTL or Management) is the investment adviser to each Fund. Mellon Capital Management Corporation (Mellon Capital) serves as sub-adviser to each Fund. Investment Objective Each Funds investment objective is to outperform the total return performance of the Funds corresponding benchmark index. For purposes of each Funds investment objective, total return refers to a combination of capital appreciation and income. Each Funds investment objective may be changed without shareholder approval (although a Fund will provide advance notice to shareholders at least 60 days before any such change takes effect). There can be no guarantee that a Fund will achieve its investment objective. Principal Investment Strategies Each Fund seeks to achieve its investment objective by attempting to replicate the portfolio of its corresponding RevenueShares Index. Each RevenueShares Index is constructed using a rules-driven methodology, which re-weights the constituent securities of a benchmark index according to the revenue earned by the companies in that index, subject to certain tax diversification requirements and, for the RevenueShares Navellier Overall A-100 Index, a maximum 7% per-company weighting. The resulting RevenueShares Index contains the same securities as the corresponding benchmark index, but in different proportions. Most traditional securities indexes and index funds determine the proportion, or weighting, of each constituent security based on each securitys market capitalization (that is, its stock price multiplied by the number of outstanding shares). This means that the securities of companies with larger market capitalizations will generally be more heavily weighted in the index. By re-weighting traditional capitalization-weighted securities indexes according to other criteria, it may be possible for a revenue-weighted index to outperform the capitalization-weighted index over time. For more information regarding the revenue-weighting methodology, see the section entitled The RevenueShares Indexes in this Prospectus. From time to time, a Fund will purchase or sell certain of its portfolio securities to reflect changes to the constituent securities of the corresponding RevenueShares Index. The Funds will also rebalance their portfolio securities promptly following the annual rebalancing of the RevenueShares Indexes and, with respect to the RevenueShares ADR Fund and RevenueShares Navellier Overall A-100 Fund, promptly following the quarterly reconstitutions of their respective RevenueShares Indexes. The Funds do not seek temporary defensive positions when equity markets decline or appear to be overvalued. Outside of the annual or quarterly rebalancings, each Funds portfolio (following its corresponding RevenueShares Index) typically will be reconstituted only when: (1) a security in the related benchmark index is altered due to corporate actions such as price adjustments, stock splits, or delisting from an exchange; or 3 when securities are added to or deleted from the related benchmark index (except with respect to the RevenueShares ADR Fund, which typically reflects additions to and deletions from the S&P ADR Index, its related benchmark index, on a quarterly basis). Each Funds intention is to replicate the constituent securities of the corresponding RevenueShares Index as closely as possible. However, the Funds may, in VTLs discretion, remain invested in securities that were deleted from the Funds corresponding RevenueShares Index until VTL next rebalances the Fund in connection with the annual or quarterly rebalancings or reconstitutions of the RevenueShares Indexes. Also, when a replication strategy could have adverse consequences to Fund shareholders, a Fund may utilize a representative sampling strategy whereby the Fund would hold a significant number of the component securities of its corresponding RevenueShares Index, but may not track that index with the same degree of accuracy as would an investment vehicle replicating the entire index. A representative sampling might be utilized when (1) practical difficulties or substantial costs would be involved in compiling all of the securities in the corresponding RevenueShares Index, (2) the constituent securities are too numerous to efficiently purchase or sell, or (3) a component security becomes temporarily unavailable or relatively illiquid. The RevenueShares Financials Sector Fund will concentrate its investments in the industry represented by its benchmark index, meaning that it may invest more than 25% of its total assets in that industry. The RevenueShares Financials Sector Fund, RevenueShares ADR Fund and RevenueShares Navellier Overall A-100 Fund are also non-diversified, meaning they may invest a greater proportion of their total assets in shares of a particular issuer than a diversified fund. RevenueShares Large Cap Fund Exchange Trading Symbol: RWL Cusip Number: 761396100 The Fund seeks to achieve its investment objective of outperforming the total return performance of the S&P 500 by investing in the constituent securities of the S&P 500 in the same proportions as the RevenueShares Large Cap Index. The S&P 500 is a stock market index comprised of a representative sample of common stocks of 500 leading companies in leading industries of the United States economy selected by Standard & Poors ® . As of December 31, 2007, the largest market capitalization of a company in the S&P 500 was approximately $511.89 billion, and the smallest market capitalization was approximately $710 million. The average market capitalization of companies in the S&P 500 on this date was approximately $25.74 billion and the median market capitalization was approximately $12.03 billion. Under normal circumstances, the Fund will invest at least 80% of its net assets in the securities of large capitalization companies included in the S&P 500 Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in these securities. The Fund defines large capitalization companies as companies that are included in the S&P 500 at the time of purchase. The Fund will provide shareholders with at least 60 days notice prior to any change in this policy. 4 RevenueShares Mid Cap Fund Exchange Trading Symbol: RWK Cusip Number: 761396209 The Fund seeks to achieve its investment objective of outperforming the total return performance of the S&P MidCap 400 by investing in the constituent securities of the S&P MidCap 400 in the same proportions as the RevenueShares Mid Cap Index. The S&P MidCap 400 is a stock market index comprised of common stock of 400 mid-sized companies selected by Standard & Poors ® . As of December 31, 2007, the largest market capitalization of a company in the S&P MidCap 400 was approximately $12.40 billion, and the smallest market capitalization was approximately $260 million. The average market capitalization of companies in the S&P MidCap 400 on this date was approximately $2.82 billion and the median market capitalization was approximately $2.42 billion. Under normal circumstances, the Fund will invest at least 80% of its net assets in the securities of mid capitalization companies included in the S&P MidCap 400 Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in these securities. The Fund defines mid capitalization companies as companies that are included in the S&P MidCap 400 at the time of purchase. The Fund will provide shareholders with at least 60 days notice prior to any change in this policy. RevenueShares Small Cap Fund Exchange Trading Symbol: RWJ Cusip Number: 761396308 The Fund seeks to achieve its investment objective of outperforming the total return performance of the S&P SmallCap 600 by investing in the constituent securities of the S&P SmallCap 600 in the same proportions as the RevenueShares Small Cap Index. The S&P SmallCap 600 is a stock market index comprised of 600 common stocks of small-cap companies selected by Standard & Poors ® based on inclusion criteria to ensure that they are investable and financially viable. As of December 31, 2007, the largest market capitalization of a company in the S&P SmallCap 600 was approximately $4.90 billion, and the smallest market capitalization was approximately $60 million. The average market capitalization of companies in the S&P SmallCap 600 on this date was approximately $880 million and the median market capitalization was approximately $640 million. Under normal circumstances, the Fund will invest at least 80% of its net assets in the securities of small capitalization companies included in the S&P SmallCap 600 Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in these securities. The Fund defines small capitalization companies as companies that are included in the S&P SmallCap 600 at the time of purchase. The Fund will provide shareholders with at least 60 days notice prior to any change in this policy. 5 RevenueShares Financials Sector Fund Exchange Trading Symbol: RWW Cusip Number: 761396506 The Fund seeks to achieve its investment objective of outperforming the total return performance of the S&P 500 ® Financials Index by investing in the constituent securities of the S&P 500 ® Financials Index in the same proportions as the RevenueShares Financials Sector Index. The S&P 500 ® Financials Index is a stock market index comprised of large cap companies that Standard & Poors ® deems to be part of the Financials sector of the United States economy, using the Global Industry Classification Standard. It is a subset of the S&P 500 ® Index and includes companies involved in activities such as: banking; mortgage finance; consumer finance; specialized finance; investment banking and brokerage; asset management and custody; corporate lending; insurance; financial investment; and real estate, including real estate investment trusts (REITs). Under normal circumstances, the Fund will invest at least 80% of its net assets in Financials companies included in the S&P 500 ® Financials Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in these securities. The Fund defines Financials companies as companies that are included in the S&P 500 ® Financials Index at the time of purchase. The Fund will provide shareholders with at least 60 days notice prior to any change in this policy. RevenueShares ADR Fund Exchange Trading Symbol: RTR Cusip Number: 761396605 The Fund seeks to achieve its investment objective of outperforming the total return performance of the S&P ADR Index by investing in the constituent securities of the S&P ADR Index in the same proportions as the RevenueShares ADR Index. The RevenueShares ADR Index is constructed using a rules-driven methodology, which re-weights the constituent securities of the S&P ADR Index according to the revenue earned by the companies in that index, subject to certain tax diversification requirements. The RevenueShares ADR Index generally contains the same securities as the S&P ADR Index, but in different proportions. Constituent securities that are added to or removed from the S&P ADR Index during a calendar quarter are generally added to and removed from the RevenueShares ADR Index on a quarterly basis. The S&P ADR Index is a U.S. dollar denominated version of the S&P Global 1200 Ex U.S. Index and is based on the non-U.S. stocks of the S&P Global 1200. American Depositary Receipts (ADRs) are certificates that represent a U.S. dollar denominated equity ownership in a foreign company and offer U.S. investors the same economic benefits enjoyed by the shareholders of that company. Typically, ADRs are listed and traded on U.S. exchanges and trade in U.S. dollars just like any other U.S.-domiciled security. Since not all foreign companies offer ADR programs, the S&P ADR Index is made up of those companies from the S&P Global 1200 who make available ADRs that are offered or listed on a U.S. exchange, global shares or, in the case of Canadian equities, ordinary shares, all of which are traded on a U.S. exchange. Under normal circumstances, the Fund will invest at least 80% of its net assets in ADRs included in the S&P ADR Index and generally expects to be substantially invested at such times, with at 6 least 95% of its net assets invested in these securities. The Fund will provide shareholders with at least 60 days notice prior to any change in this policy. RevenueShares Navellier Overall A-100 Fund Exchange Trading Symbol: RWV Cusip Number: 761396704 The Fund seeks to achieve its investment objective of outperforming the total return performance of the Navellier Overall A-100 Index by investing in the constituent securities of the Navellier Overall A-100 Index in the same proportions as the RevenueShares Navellier Overall A-100 Index. The Navellier Overall A-100 Index is constructed from companies that are traded on the New York Stock Exchange, Nasdaq Stock Exchange or American Stock Exchange that have over 2,500 shares traded daily, a closing price over $1, and companies that have been public for at least one year. This universe of companies is narrowed through a combination of quantitative and fundamental screens to select the top 100 of the total universe. This is accomplished by implementing a multi-factor model that encompasses nine factors, one of which is quantitative based and eight that are fundamental. The quantitative factor begins with a computer-driven analysis based on Modern Portfolio Theory. The Index calculates reward (alpha) and risk (standard deviation) characteristics for the universe of approximately 4,800 stocks. Trailing 52-week alphas (measure of return independent of the market) are divided by trailing 52-week standard deviations (measure of volatility or risk) to create a reward/risk ratio. This factor has the highest weight in the Navellier Overall A-100 Index. The Navellier Overall A-100 Index then calculates the following fundamental factors: 1. Sales Growth 2. Operating Margin Growth 3. EPS Growth 4. Earnings Revisions 5. Earnings Surprise 6. Earnings Momentum 7. Return of Equity 8. Free Cash Flow All eight fundamental factors are equally weighted and combined with the Quantitative Score. Each stock in this universe is percentile ranked and the top 100 stocks of the total universe comprise the final Navellier Overall A-100 Index. The Navellier Overall A-100 Index is rebalanced and reconstituted quarterly. Navellier is not affiliated with the Funds or their investment advisers. The RevenueShares Navellier Overall A-100 Index is constructed using a rules-driven methodology, which re-weights the constituent securities of the Navellier Overall A-100 Index according to the revenue earned by the companies in that index, subject to certain tax diversification requirements and a maximum 7% per-company weighting. The RevenueShares Navellier Overall A-100 Index generally contains the same securities as the Navellier Overall A-100 Index, but in different proportions. The RevenueShares Navellier Overall A-100 Index is reconstituted quarterly according to September 30 weightings promptly following the 7 reconstitution of the Navellier Overall A-100 Index. See The RevenueShares Indexes for more information. Under normal circumstances, the Fund will invest at least 80% of its net assets in companies included in the Navellier Overall A-100 Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in these securities. The Fund will provide shareholders with at least 60 days notice prior to any change in this policy. Principal Risk Factors Investing in any exchange traded fund, including the Funds, involves risk, including the risk that you may lose part or all of the money you invest. Each Fund is subject to the principal risks described below, unless indicated otherwise. Some or all of these risks may adversely affect a Funds NAV, trading price, total return and/or a Funds ability to meet its objectives. Investment Approach Risk The alternate weighting approach employed by the RevenueShares Indexes and the Funds, while designed to enhance potential returns compared to the benchmark indexes, may not produce the desired results. Using revenues as a weighting measure is no guarantee that a RevenueShares Index or a Fund will outperform its corresponding benchmark index. This approach may cause a RevenueShares Index or a Fund to underperform its corresponding benchmark index. Revenue weighting may underperform, for example, when the market does not respond to revenue reports, or where the market reacts disproportionately to disappointing revenue reports as compared to positive revenue reports. Revenue weighting may also underperform during a momentum market when the stock price of a narrow group of companies moves rapidly above their stated revenues, as was common during the 1998-1999 technology bubble, causing the RevenueShares Indexes to allocate less to companies with rising market capitalizations. Performance of a RevenueShares Index or a Fund is not expected to correlate with the performance of its corresponding benchmark index. Moreover, because the RevenueShares Indexes are only rebalanced annually, a RevenueShares Index may not incorporate market information about a constituent companys current revenues over the course of the year. Quarterly rebalancing of the RevenueShares Indexes in order to meet certain tax diversification requirements may also cause a RevenueShares Index or a Fund to underperform its corresponding benchmark index. Stock Market Risk Stock market risk is the risk that broad movements in financial markets will adversely affect the price of a Funds investments, regardless of how well the companies in which the Fund invests perform. The market as a whole may not favor the types of investments a Fund makes. There is also a risk that the price of one or more of the securities or other instruments in a Funds portfolio will fall. Many factors can adversely affect a securitys performance, including both general financial market conditions and factors related to a specific company, industry or geographic region. Market Trading Risks There can be no assurance that an active trading market for Fund Shares will develop or be maintained. Although it is expected that the Shares of the Funds will be listed for trading on the NYSE Arca, it is possible that an active trading market may not be maintained. This principal 8 risk applies only to investors who will buy and sell Shares of the Funds in secondary market transactions on the NYSE Arca through brokers and does not apply to investors such as market makers, large investors and institutions who purchase and sell Creation Units directly from and to a Fund. Lack of Market Liquidity Trading of Shares of a Fund on the NYSE Arca or another national securities exchange may be halted if exchange officials deem such action appropriate, if a Fund is delisted, or if the activation of marketwide circuit breakers halts stock trading generally. If a Funds Shares are delisted, the Fund may seek to list its Shares on another market, merge with another ETF or traditional mutual fund, or redeem its Shares at NAV. Management believes that, under normal market conditions, large market price discounts or premiums to NAV will not be sustained because of arbitrage opportunities. This principal risk applies only to investors who will buy and sell Shares of the Funds in secondary market transactions on the NYSE Arca through brokers and does not apply to investors such as market makers, large investors and institutions who purchase and sell Creation Units directly from and to a Fund. Shares of the Funds May Trade at Prices Other Than NAV It is expected that the Shares of each Fund will be listed for trading on the NYSE Arca and will be bought and sold in the secondary market at market prices. Although it is expected that the market price of the Shares of each Fund will approximate the respective Funds NAV, there may be times when the market price and the NAV vary significantly. Thus, you may pay more than NAV when you buy Shares of a Fund in the secondary market, and you may receive less than NAV when you sell those Shares in the secondary market. The market price of Fund Shares during the trading day, like the price of any exchange-traded security, includes a bid/ask spread charged by the exchange specialist, market makers or other participants that trade the Fund Shares. In times of severe market disruption, the bid/ask spread can increase significantly. At those times, Fund Shares are most likely to trade at a discount to NAV, and the discount is likely to be greatest when the price of Shares is falling fastest, which is when you may most want to sell your Shares. Management believes that, under normal market conditions, large market price discounts or premiums to NAV will not be sustained because of arbitrage opportunities. Non-Correlation Risk A Funds return may not match the return of its corresponding RevenueShares Index for a number of reasons. For example, each Fund incurs a number of operating expenses not applicable to its corresponding RevenueShares Indexes, and incurs costs in buying and selling securities, especially when rebalancing the Funds securities holdings to reflect changes in the composition of its corresponding RevenueShares Index. A Fund may not be fully invested at times, in which case holding cash balances may prevent it from replicating its corresponding RevenueShares Index. If a Fund utilizes a representative sampling approach, its return may not correlate as well with the return on its corresponding RevenueShares Index, as would be the case if it purchased all of the stocks in the corresponding RevenueShares Index with the same weightings as the corresponding RevenueShares Index. 9 Risks Specific to Each Fund Increased Volatility (RevenueShares Mid Cap Fund, RevenueShares Small Cap Fund, RevenueShares ADR Fund and RevenueShares Navellier Overall A-100 Fund) The RevenueShares Mid Cap Fund, RevenueShares Small Cap Fund, RevenueShares ADR Fund and RevenueShares Navellier Overall A-100 Fund are subject to certain risks associated with increased volatility in the price of small and medium capitalization companies (including those trading as global shares) and ADRs. Increased volatility may result from increased cash flows to these Funds and other ETFs in the market that continuously or systematically buy large holdings of small and medium capitalization companies (including those trading as global shares) and ADRs, which can drive prices up and down more dramatically. Additionally, the announcement that a security has been added to a widely followed index or benchmark may cause the price of that security to increase. Conversely, the announcement that a security has been deleted from a widely followed index or benchmark may cause the price of that security to decrease. To the extent that an index or benchmarks methodology is rules-based and transparent, any price increase or decrease generally would be expected to be smaller than the increase or decrease resulting from a change to a non-transparent index or benchmark (because the transparency of the index or benchmark likely would provide the market with more notice of such change). Because it is impossible to predict when and how market participants will react to announced changes in the constituent securities of a Funds benchmark index (and its corresponding RevenueShares Index), the Funds cannot predict when and how these changes will impact the market price and NAV of a Fund. Small and Medium Capitalization Stock Risk (RevenueShares Mid Cap Fund, RevenueShares Small Cap Fund and RevenueShares Navellier Overall A-100 Fund) The RevenueShares Mid Cap Fund, RevenueShares Small Cap Fund and RevenueShares Navellier Overall A-100 Fund are subject to certain risks associated with investments in small and medium capitalization companies. The securities of companies with small and medium capitalizations may involve greater investment risks than securities of companies with large capitalizations. Small and medium capitalization companies may have an unproven or narrow technological base and limited product lines, distribution channels, markets and financial resources. Securities of small and medium capitalization companies may also pay no, or only small, dividends. Small and medium capitalization companies also may be dependent on entrepreneurial management, making the companies more susceptible to certain setbacks and reversals. Securities of small and medium capitalization companies may also be more sensitive to changes in the economy, such as changes in the level of interest rates. As a result, the securities of small and medium capitalization companies may be subject to more abrupt or erratic price movements than securities of larger companies, may have limited marketability, and may be less liquid than securities of companies with larger capitalizations. The RevenueShares Mid Cap and Small Cap Indexes strive to mitigate this liquidity risk by using S&P indexes as benchmark indexes. Though revenue weighting may, during momentum markets, result in heavier allocation to less liquid securities within a corresponding S&P index, investing in securities included in the benchmark S&P indexes helps mitigate the overall liquidity risk because Standard & Poors ® uses liquidity as a primary screening factor in selecting the constituent securities of its indexes. 10 Concentration Risk (RevenueShares Financials Sector Fund, RevenueShares ADR Fund and RevenueShares Navellier Overall A-100 Fund) From time to time, because each of the RevenueShares Financials Sector Fund, RevenueShares ADR Fund and RevenueShares Navellier Overall A-100 Funds corresponding benchmark index may be concentrated, the Fund may be concentrated. A Fund may be adversely affected by the performance of the securities in a particular industry and may be subject to increased price volatility and may be more susceptible to adverse economic, market, political or regulatory occurrences affecting that market, industry, group of industries, sector or asset class than may be the case for a fund that was not concentrated in a particular industry. Non-Diversification Risk (RevenueShares Financials Sector Fund, RevenueShares ADR Fund and RevenueShares Navellier Overall A-100 Fund) Each of the RevenueShares Financials Sector Fund, RevenueShares ADR Fund and RevenueShares Navellier Overall A-100 Fund is non-diversified and, as a result, may have greater volatility than other diversified funds. Because a non-diversified fund may invest a larger percentage of its assets in securities of a single company than diversified funds, the performance of that company can have a substantial impact on a Funds Share price. Each Fund intends to maintain the required level of diversification so as to qualify as a regulated investment company for purposes of the Internal Revenue Code of 1986, as amended (the Internal Revenue Code), in order to avoid liability for federal income tax to the extent that its earnings are distributed to shareholders. Compliance with diversification requirements of the Internal Revenue Code could limit the investment flexibility of a Fund. Financials Sector Risk (RevenueShares Financials Sector Fund) Financial services companies are subject to extensive governmental regulation which may limit both the amounts and types of loans and other financial commitments they can make, and the interest rates and fees they can charge. Profitability is largely dependent on the availability and cost of capital funds, and can fluctuate significantly when interest rates change or due to increased competition. Credit losses resulting from financial difficulties of borrowers and financial losses associated with investment activities can negatively impact the sector. Insurance companies may be subject to severe price competition and adversely affected by natural disasters. Adverse economic, business or political developments affecting real estate could have a major effect on the value of real estate securities (which include REITs). ADR Risk (RevenueShares ADR Fund) The RevenueShares ADR Fund holds the securities of foreign companies in the form of ADRs, global shares or, in the case of Canadian equities, ordinary shares. Global shares are the actual (ordinary) shares of a non-U.S. company, which trade both in the home market and the U.S and are represented by the same share certificate in both the U.S. and the home market. Global shares may also be eligible to list on exchanges in addition to the United States and home country. ADRs are receipts typically issued by an American bank or trust company that evidence ownership of underlying securities issued by a foreign corporation. Generally, ADRs are designed for use in the U.S. securities markets. Separate registrars in the United States and home country are maintained. In most cases, purchases occurring on a U.S. exchange would be reflected on the U.S. Registrar. 11 The underlying securities of the ADRs in the Funds portfolio are usually denominated or quoted in currencies other than the U.S. dollar. Global shares may trade in their home market in currencies other than the U.S. dollar. Changes in foreign currency exchange rates affect the value of the ADR or global shares and, therefore, the value of the Funds portfolio. Generally, when the U.S. dollar rises in value against a foreign currency, a security denominated in that currency loses value because the currency is worth fewer U.S. dollars. Conversely, when the U.S. dollar decreases in value against a foreign currency, a security denominated in that currency gains value because the currency is worth more U.S. dollars. This risk, generally known as currency risk, means that a strong U.S. dollar will reduce returns for U.S. investors while a weak U.S. dollar will increase those returns. In addition, although the ADRs, global shares and ordinary shares in which the Fund invests are listed on major U.S. exchanges, there can be no assurance that a market for these securities will be made or maintained or that any such market will be or remain liquid. The price at which the Funds securities may be sold and the value of the Funds Shares will be adversely affected if trading markets for the securities are limited or absent or if bid/ask spreads are wide. Foreign Market Risk (RevenueShares ADR Fund) Since global shares and the underlying securities of ADRs in the RevenueShares ADR Funds portfolio trade on foreign exchanges at times when the U.S. markets are not open for trading, the value of the ADRs representing those underlying securities may change materially at times when the U.S. markets are not open for trading, regardless of whether there is an active U.S. market for Shares of the Fund. Growth Style Investing (RevenueShares Navellier Overall A-100 Fund) The investment methodology used to select securities in the Navellier Overall A-100 Index involves a growth strategy. Growth stock prices reflect projections of future earnings or revenues, and can, therefore, fall dramatically if the company fails to meet those projections. Growth stocks may be more expensive relative to their current earnings or assets compared to value or other stocks, and if earnings growth expectations moderate, their valuations may return to more typical levels, causing their stock prices to fall. Prices of these companies securities may be more volatile than other securities, particularly over the short term. Portfolio Turnover Risk (RevenueShares ADR Fund and RevenueShares Navellier Overall A-100 Fund) Because the RevenueShares ADR Index and RevenueShares Navellier Overall A-100 Index are reconstituted quarterly, the RevenueShares ADR Fund and RevenueShares Navellier Overall A-100 Fund may experience portfolio turnover in excess of 100%. Portfolio turnover may involve the payment by a Fund of brokerage and other transaction costs on the sale of securities, as well as on the investment of the proceeds in other securities. The greater the portfolio turnover, the greater the transaction costs to a Fund, which could have an adverse effect on a Funds total rate of return. In addition, funds with high portfolio turnover rates may be more likely than low turnover funds to generate capital gains that must be distributed to shareholders as taxable income. 12 Performance There is no performance information presented for the RevenueShares Large Cap Fund, RevenueShares Mid Cap Fund or RevenueShares Small Cap Fund, as these Funds have been in existence for less than one calendar year. There is no performance information presented for the RevenueShares Financials Sector Fund, RevenueShares ADR Fund or RevenueShares Navellier Overall A-100 Fund, as those Funds had not commenced investment operations as of the date of this Prospectus. 13 Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Shares of the Funds. The fees are expressed as a percentage of the Funds average net assets. You may also incur customary brokerage charges when buying or selling Fund Shares. Large Cap Mid Cap Small Cap Financials Fund Fund Fund Sector Fund Shareholder Fees (fees paid directly from investments in Creation Units)(1) Creation Transaction Fees Through NSCC $2,500 $2,000 $3,000 $500 Outside NSCC and Custom Orders up to up to up to up to $10,000 $8,000 $12,000 $2,000 Redemption Transaction Fees Through NSCC $2,500 $2,000 $3,000 $500 Outside NSCC and Custom Orders up to up to up to up to $10,000 $8,000 $12,000 $2,000 Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 0.45% 0.50% 0.50% 0.45% Distribution and/or Service (12b-1) Fees (2) 0.00% 0.00% 0.00% 0.00% Other Expenses (3) 1 .87% 4 .43% 4 .53% 0 .78% Total Annual Fund Operating Expenses 2 .32% 4 .93% 5 .03% 1 .23% Less Management Fee Waiver/Expense (1.83%) (4.39%) (4.49%) (0.74%) Reimbursement (4) Net Annual Fund Operating Expenses 0 .49% 0 .54% 0 .54% 0 .4 9% ADR Fund Navellier Overall A-100 Fund Shareholder Fees (fees paid directly from investments in Creation Units) (1) Creation Transaction Fees Through NSCC $2,500 $500 Outside NSCC and Custom Orders up to up to $10,000 $2,000 Redemption Transaction Fees Through NSCC $2,500 $500 Outside NSCC and Custom Orders up to up to $10,000 $2,000 Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 0.60% 0.60% Distribution and/or Service (12b-1) Fees (2) 0.00% 0.00% Other Expenses (3) 0 .10% 0 .05% Total Annual Fund Operating Expenses 0 .70% 0 . 65% Less Management Fee Waiver/Expense (0.21%) (0.05%) Reimbursement (4) Net Annual Fund Operating Expenses 0 .49% 0 .6 0% The following example is intended to help retail investors compare the cost of investing in each Fund with the cost of investing in other funds. It illustrates the hypothetical expenses that such investors would incur over various periods if they invest $10,000 in a Fund for the time periods 14 indicated and then redeemed all of the Shares at the end of those periods. This example assumes that a Fund provides a return of 5% a year and that operating expenses remain the same. This example does not include the brokerage commission that retail investors will pay to buy and sell Shares of a Fund. It also does not include the transaction fees on purchases and redemptions of Creation Units, because these fees will not be imposed on retail investors. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years RevenueShares Large Cap Fund $50 $548 RevenueShares Mid Cap Fund $55 $1086 RevenueShares Small Cap Fund $55 $1106 RevenueShares Financials Sector Fund $50 $317 RevenueShares ADR Fund $50 $203 RevenueShares Navellier Overall A-100 Fund $61 $203 (1) These Shareholder Fees apply to purchases and redemptions of Creation Units only. See Creation Transaction Fees and Redemption Fees below. These fees would not apply to Shares that are purchased and sold on the NYSE Arca exchange, although customary brokerage fees may apply. (2) The Trust has adopted a Distribution and Service Plan pursuant to which each Fund may be subject to an annual Rule 12b-1 fee of up to 0.25% . The Trusts Board has not implemented this fee, however, and will not do so for at least one year from the date of this Prospectus. (3) Other Expenses are based on estimated amounts for the current fiscal year for the RevenueShares Large Cap Fund, RevenueShares Mid Cap Fund and RevenueShares Small Cap Fund. Other Expenses have been estimated for the remaining Funds initial fiscal year assuming net assets of $25 million per Fund. Such expenses may be higher if a Funds net assets are less than $25 million at the end of its initial fiscal year, or lower if a Funds net assets exceed $25 million at the end of its initial fiscal year. (4) The Trust and VTL have entered into a written fee waiver and expense reimbursement agreement pursuant to which VTL has agreed to waive a portion of its fees and/or reimburse expenses to the extent necessary to keep each Funds expenses from exceeding the Net Annual Fund Operating Expenses shown in the table above. This agreement will remain in effect and will be contractually binding for at least one year from the date of this Prospectus. Creation Transaction Fees and Redemption Transaction Fees The Funds issue and redeem Shares at NAV only in blocks of 50,000 Shares or multiples thereof. As a practical matter, only institutions or large investors purchase or redeem these Creation Units. A standard creation transaction fee is charged to each purchaser of Creation Units. 1 The following chart describes the standard creation transaction fee for each Fund. RevenueShares Large Cap Fund $2,500 RevenueShares Mid Cap Fund $2,000 RevenueShares Small Cap Fund $3,000 RevenueShares Financials Sector Fund $500 RevenueShares ADR Fund $2,500 RevenueShares Navellier Overall A-100 Fund $500 The fee is a single charge and will be the same regardless of the number of Creation Units purchased by an investor on the same day. The approximate value of a Creation Unit as of November 12, 2008 was $741,500 for the RevenueShares Large Cap Fund, $715,000 for the RevenueShares Mid Cap Fund, $770,500 for the RevenueShares Small Cap Fund and $1,250,000 for the RevenueShares 15 Financials Sector Fund, RevenueShares ADR Fund and RevenueShares Navellier Overall A-100 Fund. An investor who holds Creation Units and wishes to redeem at NAV would also pay a standard redemption transaction fee on the date of such redemption(s), regardless of the number of Creation Units redeemed that day. The following chart describes the standard redemption fee for each Fund. RevenueShares Large Cap Fund $2,500 RevenueShares Mid Cap Fund $2,000 RevenueShares Small Cap Fund $3,000 RevenueShares Financials Sector Fund $500 RevenueShares ADR Fund $2,500 RevenueShares Navellier Overall A-100 Fund $500 Investors who hold Creation Units will also pay the annual fund operating expenses described in the table above. The following example is intended to help investors who hold Creation Units compare the cost of investing in Creation Units of each Fund with the cost of investing in Creation Units of other funds. Assuming an investment in a Creation Unit of $741,500 for the RevenueShares Large Cap Fund, $715,000 for the RevenueShares Mid Cap Fund, $770,500 for the RevenueShares Small Cap Fund and $1,250,000 for the RevenueShares Financials Sector Fund, RevenueShares ADR Fund and RevenueShares Navellier Overall A-100 Fund and a 5% return each year, and assuming a Funds operating expenses remain the same, the total costs if the Creation Unit is redeemed would be: 1 Year 3 Years RevenueShares Large Cap Fund $8,715 $45,643 RevenueShares Mid Cap Fund $7,947 $81,642 RevenueShares Small Cap Fund $10,253 $91,199 RevenueShares Financials Sector Fund $7,263 $40,623 RevenueShares ADR Fund $11,263 $30,347 RevenueShares Navellier Overall A-100 Fund $8,665 $26,376 If a Creation Unit is purchased or redeemed outside the usual process through the National Securities Clearing Corporation (NSCC) or for cash, a variable fee will be charged of up to four times the standard creation or redemption transaction fee. 2 The creation fee, redemption fee and variable fee are not expenses of the Funds and do not impact a Funds expense ratio. Also, investors who are not Authorized Participants, as that term is defined in Creations, Redemptions and Transaction Fees, may incur additional costs by purchasing Creation Units through an Authorized Participant or having a broker make such a purchase on their behalf. 3 (1) See the Creations, Redemptions and Transaction Fees section of this Prospectus. (2) The purpose of the transaction fee is to protect the existing shareholders of the Funds from the dilutive costs associated with the purchase and redemption of Creation Units. Each Fund recoups the settlement costs charged by NSCC and The Depository Trust Company (DTC) by imposing a transaction fee on investors purchasing or redeeming Creation Units. For this reason, investors purchasing or redeeming through the DTC process generally will pay a higher transaction fee than will investors doing so through the NSCC process. The transaction fee also may recoup other expenses incurred in the transfer of securities to a Fund in connection with a purchase of Creation Units, as well as the transfer by a Fund of portfolio securities in connection with a redemption of Creation Units, with such expenses possibly including custody fees, brokerage costs, and stamp taxes. \ See the Creation and Redemption of Creation Unit Aggregations section of the Trusts Statement of 16 Additional Information (the SAI). Management of the Funds The Investment Adviser and Sub-Adviser VTL, located at One Commerce Square, 2005 Market Street, Suite 2020, Philadelphia, Pennsylvania 19103, serves as the investment adviser to each Fund. As investment adviser, VTL has overall responsibility for the general management and administration of the Trust and provides an investment program for each Fund. VTL also supervises the sub-advisers day-today management of the Funds. Mellon Capital acts as the sub-adviser for each Fund pursuant to a sub-advisory agreement with VTL (the Sub-Advisory Agreement). Mellon Capital is an indirect wholly-owned subsidiary of The Bank of New York Mellon Corporation, a Delaware corporation, with its principal offices located at 50 Fremont Street, Suite 3900, San Francisco, California 94105. Mellon Capital is compensated for its services from the management fees paid to VTL by the Trust. Mellon Capital is responsible for the day-to-day trading, rebalancing and cash management of each Funds assets. VTL will receive fees from each Fund, at an annual rate based on a percentage of the Funds average daily net assets, as shown in the following table: Name of Fund Management Fee RevenueShares Large Cap Fund 0.45% RevenueShares Mid Cap Fund 0.50% RevenueShares Small Cap Fund 0.50% RevenueShares Financials Sector Fund 0.45% RevenueShares ADR Fund 0.60% RevenueShares Navellier Overall A-100 Fund 0.60% VTL has agreed to reduce fees and/or reimburse expenses to the extent necessary to prevent the annual operating expenses of each Fund (excluding interest expense, brokerage commissions and other trading expenses, taxes, and extraordinary expenses) from exceeding 0.49% of average daily net assets for the RevenueShares Large Cap Fund, RevenueShares Financials Sector Fund and RevenueShares ADR Fund, 0.54% for the RevenueShares Mid Cap Fund and RevenueShares Small Cap Fund and 0.60% for the RevenueShares Navellier Overall A-100 Fund. VTL, from its own resources, including profits from advisory fees received from the Funds, also may make payments to broker-dealers and other financial institutions in connection with the distribution of the Funds Shares. Each Fund is responsible for all of its expenses, including: the investment advisory fees (except for sub-advisory fees, which are paid by VTL as described above); costs of transfer agency, custody, fund administration, legal, audit and other services; interest, taxes, brokerage commissions and other expenses connected with executions of portfolio transactions; Rule 12b-1 fees (if any); and extraordinary expenses (including merger-related expenses, if any). 17 VTL makes certain revenue sharing payments out of its own profits in order to support the distribution of the Funds Shares. Currently, VTL has entered into such an arrangement with Pacer Financial Inc., the Funds wholesaler. VTL, at its own expense, also pays Foreside Fund Services, LLC (Foreside or, the Distributor) a fee for certain distribution-related services. Neither of these entities sells Fund Shares directly to the retail public through the NYSE Arca. With respect to the RevenueShares Large Cap Fund, RevenueShares Mid Cap Fund and RevenueShares Small Cap Fund, the basis for the Board of Trustees approval of the investment advisory agreement and sub-advisory agreement is available in the Funds' Annual Report to Shareholders for the period ended June 30, 2008. With respect to the RevenueShares Financials Sector Fund, RevenueShares ADR Fund and RevenueShares Navellier Overall A-100 Fund, the basis for the Board of Trustees approval of the investment advisory agreement and sub-advisory agreement will be available in the Funds' Semi-Annual Report to Shareholders for the period ending December 31, 2008. The Portfolio Managers Vincent T. Lowry serves as a portfolio manager for each Fund and has ultimate responsibility for the investment management of each Fund. Mr. Lowry is responsible for the overall supervision of the investment management program of each Fund. This includes: supervising the consistency of portfolio security weighting allocations as compared to each Funds corresponding RevenueShares Index; making determinations with respect to alternative cash management vehicles and securities lending collateral investments; and monitoring corporate developments in constituent securities to ensure that reconstitutions are done according to the predetermined process described below in The RevenueShares Indexes. Mr. Lowry is the Chief Executive Officer of VTL and has been with VTL since founding it in 2004. Prior to that, Mr. Lowry was an investment consultant with a major financial institution for more than eighteen years. Investment decisions for each of the Funds are made by a team of portfolio managers. The individual members of Mellon Capitals East Coast Equity Index Strategies team responsible for the day-to-day management of the equity portfolios are Denise Krisko and Steven Wetter. Ms. Krisko is a Managing Director and Co-Head of the Equity Index Management and Head of East Coast Equity Index Strategies for Mellon Capital with over 15 years of investment experience.
